Judge Greene
dissenting.
I agree with the majority that the written notice required by N.C. Gen. Stat. § 20-279.21(b)(4) does not have to come from the plaintiffs and may properly come from the defendants’ liability carrier *676(Nationwide). I do not, however, agree that the notice in this case (copy of 8 April 1992 letter from Nationwide to plaintiffs mailed to plaintiffs’ UIM carrier (USSA) on 14 May 1992) was sufficient to begin the running of the section 20-279.21(b)(4) thirty-day time limit. This section provides that the UIM carrier, in order to preserve its subro-gation rights, has thirty days after receipt of notice of a tentative settlement between its insured and the tortfeasor’s liability carrier in which to “advance a payment to the insured in an amount equal to the tentative settlement.” N.C.G.S. § 20-279.21(b)(4) (1993). In order for the UIM carrier to make an advance “equal to the tentative settlement” it is necessary that the notice provide the exact terms of the agreement.
In this case, notice was given to USAA by Nationwide on 14 May 1992 that Nationwide had offered to pay its policy limits to the plaintiffs in cash or pay in accordance with either of two different structured settlements. The offer to settle was further “based on the condition that Nationwide . . . receive a proper release.” The record does not reveal any written notice to USAA as to which proposal, if any, the plaintiffs agreed to accept. Accordingly, even assuming that one of the three proposals was acceptable to the plaintiffs and that there was no disagreement about the nature of the release required by Nationwide, USAA was not in a position to know what amount to advance to the plaintiffs to preserve its subrogation rights. Thus because the notice of 14 May 1992 only informed USAA that Nationwide had made an offer to the plaintiffs and did not reveal that a tentative settlement had been reached, it was not sufficient to begin the running of the section 20-279.21(b)(4) thirty-day time period. I therefore would hold that USAA is not barred from seeking subrogation against the tortfeasors and would reverse the order of the trial court.
This Court’s previous holding in Gurganious v. Integon General Ins. Corp., 108 N.C. App. 163, 423 S.E.2d 317 (1992), disc. rev. denied, 333 N.C. 538, 429 S.E.2d 558 (1993) does not require a different result. In that case the notice to the UIM carrier, which was given by the plaintiffs, indicates that the plaintiffs were agreeable to accepting a cash settlement offer from the liability carrier. Id. at 164-65, 423 S.E.2d at 318. Thus the UIM carrier had clear notice that there was an agreement between the liability carrier and plaintiffs and the precise terms of that agreement.